MEMORANDUM **
California state prisoner Curtis Renee Jackson appeals pro se from the district court’s judgment denying as untimely his petition under 28 U.S.C. § 2254. We have jurisdiction pursuant to 28 U.S.C. §§ 1291 and 2253, and we affirm.
Jackson contends that he is entitled to equitable tolling because he was denied access to the prison law library. We conclude that Jackson has not shown “(1) that he has been pursuing his rights diligently, and (2) that some extraordinary circumstance stood in his way.” See Pace v. DiGuglielmo, 544 U.S. 408, 418, 125 S.Ct. 1807, 161 L.Ed.2d 669 (2005). Jackson has made only vague allegations that he was denied access to the library, and he has not shown that the alleged denial of access was the proximate cause of his delay in filing his federal petition. See Espinoza-Matthews v. California, 432 F.3d 1021, 1026 (9th Cir.2005). Additionally, Jackson has not shown the requisite diligence in pursuing his habeas claims.
AFFIRMED.

 This disposition is not appropriate for publication and is not precedent except as provided by 9th Cir. R. 36-3.